449 F.2d 787
Harold WASSERMAN, Petitioner-Appellant,v.The MUNICIPAL COURT OF the ALHAMBRA JUDICIAL DISTRICT,Respondent-Appellee.
No. 26757.
United States Court of Appeals,Ninth Circuit.
Nov. 4, 1971.Rehearing Denied Dec. 3, 1971.

Edwin M. Rosendahl (argued), Beverly Hills, Cal., for petitioner-appellant.
Robert Lederman, Deputy Dist. Atty.  (argued), Joseph P. Busch, Jr., Dist. Atty., of L. A., Los Angeles, Cal., for respondent-appellee.
Before BARNES, DUNIWAY and WRIGHT, Circuit Judges.
PER CURIAM:


1
Appeal from an order denying a petition for a writ of habeas corpus.  As we have held that we are required to do, we have made our own "independent, de novo constitutional judgment * * * as to whether the [advertising leaflet] involved is constitutionally protected."  (Childs v. Oregon, 9 Cir., 1970, 431 F.2d 272, 275).  We agree with the District Judge that the leaflet was properly found by the California courts to fall within the three part definition of obscenity stated in Redrup v. New York, 1967, 386 U.S. 767, 770-771, 87 S.Ct. 1414, 18 L.Ed.2d 515, and in Cal.Penal Code Sec. 311(a).  See also Ginzburg v. United States, 1966, 383 U.S. 463, 86 S.Ct. 942, 16 L.Ed.2d 31.


2
Affirmed.